DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the papers filed June 21, 2021.  Currently, claims 2-10, 32 are pending.  Claim 3 has been withdrawn as directed to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The Double Patenting rejection has been overcome in view of the terminal disclaimer filed August 20, 2020
The Enablement rejection has been withdrawn in view of the amendments to the claims to require particular CpG sites taught in the specification to be associated with tobacco use.  It is noted that the first cg site is TRPM4 and the four additional sites are in AHRR.
The 102 rejection over Breitling has been withdrawn because the 27K array does not specifically teach analysis of the recited CpG dinucleotides for AHRR and TRPM4 sites.  The 27K array doesn’t use these sites.   

	
Election/Restrictions
Applicant's election without traverse of cg05575921 and cg21566642 is acknowledged.
Applicant amended the claims on December 9, 2020 to recite AHRR and TRPM4. 
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application repeats a substantial portion of prior Application No. PCT/US10/32815 filed April 28, 2010, and adds disclosure not presented in the prior application (see instant Figure 9 and any mention of Appendix A, B, C, D, or E, for example). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. PCT/US10/32815 filed April 28, 2010 and US 61/173,274 filed April 28, 2009, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	The instant claims recite “a CpG dinucleotide at position 233284661 of chromosome 2”.  There is no support for this limitation in Application No. PCT/US10/32815 filed April 28, 2010 and US 61/173,274 filed April 28, 2009. Accordingly, the effective filing date of the instantly claimed invention is October 28, 2011.

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4-10, 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	

Claim 2 is directed to “a method determining whether or not a subject is a user of tobacco” contacting an array or probes that amplify at least loci.  The claims have been amended to provide the at least two loci comprise AHRR and TRPM4.  Claim 2 has been further amended to require the at least one CpG dinucleotide can be detected with a probe selected from elected cg05575921,  Claims 4-7, 32 require using bisulfite treatment and oligonucleotide probes detecting unmethylated CpG dinucleotide.  
Claim 2 is directed to a process that involves an abstract idea (i.e. the abstract steps of “determining whether or not the subject is a user of tobacco …which is indicative of the methylation status of the at least one CpG dinucleotide within each loci”) and a law of nature/natural phenomenon (i.e. the natural correlation between the methylation status of the CpG dinucleotide at AHRR and TRPM4 such as cg05575921 and cg10951975 and tobacco use).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Herein, claim 2 involves the patent-ineligible concept of an abstract process.  Claim 2 requires performing the step of “determining whether or not the subject is a user of tobacco …which is indicative of the methylation status of the at least one CpG dinucleotide within each loci”.   Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. As broadly recited the determining step may be accomplished mentally 

A correlation that preexists in the human is an unpatentable phenomenon.  The association between methylation at elected AHRR and TRPM4, including cg05575921 and cg21566642and tobacco use by the subject is a law of nature/natural phenomenon.  The preamble and the determining step are no more than a mental step.  Even if the preamble and determining step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The preamble nor the determining step requires the process user to do anything in light of the correlation.  The clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    
	
The exception is not integrated into a practical application of the exception.  The claim recites “determining whether or not a subject is a user of tobacco”.  This is not a treatment claim.  This does not require additional elements that integrate the exception into a practical application of the exception.  

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence or absence of methylation using probes was well known in the art at the time the invention was made.  The prior art teaches that methylation analysis using Illumina arrays was well known in the art.  The instant specification, in fact, uses the Illumina 450K array for analysis of the methylation sites (see page 85, line 6; page 86, lines 12, 20; page 102, lines 7-20).  AHRR and TRPM4 each have sites on the Illumina 450K array.  The Illumina 450K array comprises probes to Cg05575921.  The steps which are set forth in the claims encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The providing and contacting steps are insufficient to make the claims patent eligible.  These steps are mere data gathering steps that amount to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the methylation of a sample without further 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection. The thoroughly reviews the steps required for 101 analysis provided in MPEP 2106.04(d). The response states that the claims have been amended to recite “using specifically recited probes”.  This is not accurate since as discussed below, cg05575921 is not a particular probe.  Cg05575921 is a CpG site and not a probe (also see CpG Loci Identification (illumina.com).  
	The response argues that Step 2A provides that the claim is not directed to the judicial exception if the claim also recites additional elements demonstrating the claim as a whole integrates the exception into a practical application.  The response then discusses improvements.  
	The response argues that Claim 2 allow for the ability to determine whether or not a subject is a user of tobacco and the specification clearly demonstrates the importance of improving the ability to determine whether or not a subject is a tobacco user.  The response argues this constitutes an improvement.   This argument has been thoroughly reviewed but is not deemed persuasive.  MPEP 2106.05 provides that “[w]hile abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions.” The MPEP also makes 
	To the extent Claim 2 requires mentally manipulating the data in a novel manner, any novelty is in the patent ineligible aspects of Claim 2.  The advance asserted by applicant for determining whether or not a subject is a tobacco user is entirely in the realm of abstract ideas, with no innovation in the nonabstract application.  In the present claims, there is no improvement being made to the technologies of measuring the methylation level of biomarkers on an array (the only non-JE that is in the claim). Rather, the applicant has identified a new natural phenomena, the relationship between the biomarkers and whether or not the subject is a user of tobacco, and applied routine and conventional technologies to perform data gathering steps required for application of the JE. See e.g. MPEP 2106.05(g) relating to Insignificant extra-solution activity.
	While Applicants may have made a useful discovery of the natural correlation, there is no integration of the judicial exception into a system or process resulting in the improvement of the relevant technology. Rather, routine and conventional technologies 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-10, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (Am J. Respir Crit Care Med, Vol. 180, pages 462-267, 2009) or Breitling et al. (American J. of Human Genetics, Vol. 88, pages 450-457, March 31, .
The instant specification teaches probes for the AHRR and TRPM4 including cg05575921 and cg10951975 CpG sites are on the Illumina 450K Chip.  The instant specification uses the Illumina 450K array for analysis of the methylation sites (see page 85, line 6; page 86, lines 12, 20; page 102, lines 7-20).  
The Illumina 450K Chip provides that probes for the AHRR and TRPM4 including cg05575921 and cg10951975 CpG sites were assayed using the Infinium I assay.  The Illumina probes are 50bp in length.  The recitation “about 40” encompasses 50 nucleotides in length (limitations of Claim 9).    The Infinium I assay uses 2 bead types per CpG locus, both in the same color channel.  A U bead type and an M beady type with the last nucleotide of the probe either an A or G nucleotide.  The addition of a ddNTP by single base extension provides results whether the CpG site is methylated.  
Breton et al. teaches analysis of prenatal tobacco smoke exposure in global and gene-specific DNA methylation.  Breton teaches analyzing gene-specific CpG methylation differences associated with smoke exposure in 272 patients using an Illumina Golden Gate panel (abstract).  DNA methylation patterns were found to have differential methylation of CpG loci in several genes.  Breton teaches detecting differences in DNA from buccal cells (page 462, col.2 ).  The study provided evidence of differences in methylation patterns occur in children exposed in utero to tobacco smoke and that these differences can be detected in DNA from buccal cells (page 466, col. 2).  Brenton teaches the study provides the utility of Illumina as an epigenome wide 
Breitling teaches tobacco-smoking-related differential DNA methylation:  27K discovery and replication.  Breitling teaches CpG methylation studies have been performed on genome-wide studies with 27K sites in more than 14K gene promoter regions in 177 current smokers (abstract).  In particular Breitling uses the Illumina Human Methylation 27K BeadChip.  
While Brenton and Breitling teach using Illumina arrays, Brenton and Breitling do not specifically teach analysis of the AHRR and TRPM4 such as cg05575921 and cg10951975 and tobacco use. 
However Sandoval teaches validation of a DNA methylation microarray for 450,000 CpG sites in the human genome.  Sandoval teaches DNA methylation is the most studied epigenetic mark and CpG methylation is central to many biological processes and human diseases (abstract).  Sandoval teaches following the success of the standard CpG methylation microarrays for 1,505 and 27,000 CpG sites, they validated a newly developed 450,000(450K) microarray from Illumina (abstract).  The 450K DNA methylation array can consistently and significantly detect CpG methylation changes and is a useful tool for ongoing and newly designed epigenome projects (abstract).  Sandoval teaches the new platform is a robust and reliable approach that may advance the understanding of the contribution of DNA methylation to human biology and its disorders (page 693, col. 1).  The 450K DNA methylation platform requires only 500ng of bisulfite-converted DNA per sample and will provide extensive information about the DNA methylation landscape of human tissues.  
.
Response to Arguments
The response traverses the rejection.  The response argues that the claims have been amended to refer to the CpG dinucleotides and specific recited probes.  This argument has been reviewed but is not persuasive.  The claim is not limited to analysis of only two probes.  The claim encompasses analysis of an array with 450K probes on it consisting of two probes.  The claim merely requires the array comprises a probe for the CpG sites.  The 450K inherently and necessarily comprises these probes since the same 450K array is used in the instant specification.  Moreover, the claim does not require making any sort of determination using particular CpG sites.  	
 	Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-10 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 2 has been amended to require at least one CpG dinucleotide can be detected with a probe selected from cg10951975…..and cg03991871”.  This amendment to the claims is unclear since cg10951975 is a site and not a probe.  The instant specification makes it clear in Appendix B: Abbreviations: Illumina ID refers to the probe identification according to the Illumina array. “Chrom” and “position” refer to 
cg10951975
22754455
AAATTTAAACAACAAAAAACRAAACTTAAACACTAAAAAACAATACTTAC





AGCGAGGGGCGGGGTTTAAGCAACAAGGGGCGGAGCTTAAGCACTGAGGGGCAGTGCTTA[CG]GGTGAGGGGCGGGGCATGTTCTCGAATCACCAGGGGCTGGGTCTGGGATAGCGTGCGTGT

GGTTTAAGCAACAAGGGGCGGAGCTTAAGCACTGAGGGGCAGTGCTTACG

It is not clear what is meant by cg10951975 probe since cg10951975 is directed to a CpG site locus.  The metes and bounds of a probe selected from cg10951975 is unclear.  Even more combined with claims 8-9 directed to probes of about 7-50 nucleotides in length, it is unclear how “a probe selected from cg10951975…….cg03991871” can be a range of lengths.  Claims 4-10, 32 are similarly unclear.  Clarification is required.  

	
Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 13, 2021